Case 1:20-mj-00533-RHW Document 1 Filed 04/21/20 Page 1 ofSTATES
                                                  UNITED    7    DISTRICT COURT
                                                     SOUTHERN DISTRICT OF MISSISSIPPI


                                                             FILE D
                                                              Apr 21 2020
                                                       ARTHUR JOHNSTON, CLERK
Case 1:20-mj-00533-RHW Document 1 Filed 04/21/20 Page 2 of 7
Case 1:20-mj-00533-RHW Document 1 Filed 04/21/20 Page 3 of 7
Case 1:20-mj-00533-RHW Document 1 Filed 04/21/20 Page 4 of 7
Case 1:20-mj-00533-RHW Document 1 Filed 04/21/20 Page 5 of 7
Case 1:20-mj-00533-RHW Document 1 Filed 04/21/20 Page 6 of 7
Case 1:20-mj-00533-RHW Document 1 Filed 04/21/20 Page 7 of 7
